Citation Nr: 1104276	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-29 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial evaluation in excess of 10 percent 
prior to December 23, 2009, and in excess of 30 percent 
thereafter, for bipolar disorder with associated anxiety 
(previously generalized anxiety). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 2002 to 
July 2005.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2009.  This matter was 
originally on appeal from rating decisions dated in January 2006, 
May 2007 of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Wichita, Kansas and a Decision Review Officer 
decision dated in June 2010 of the RO in Huntington, West 
Virginia.

In March 2009, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  The Board notes that in September 2010, VA 
received an additional request for a BVA hearing at a local 
office, and in fact, the Veteran's representative in December 
2010, requested that the case be remanded for a travel board 
hearing.  However, as the Veteran is entitled to a hearing on 
appeal and he has been provided with that hearing, no additional 
hearing is warranted.  38 C.F.R. § 20.700.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD) has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

With respect to the issue of entitlement to service connection 
for a right knee disability, the Board notes that the Veteran's 
service treatment records indicate that he presented in April 
2002 with right knee contusion with history of tripping while 
marching.  He presented again in December 2002 with history of 
tripping and hurting right knee; assessment was right knee 
contusion.  MRI of the right knee in July 2004 demonstrated 
normal examination.  Physical Therapy Notes from September 2004 
to January 2005 assessed right common fibular neuritis.  Service 
treatment records also indicate that the Veteran suffered a right 
knee overuse injury (nerve) and was placed on temporary profile 
in September 2004.  A January 2005 Medical Board Summary noted 
that the Veteran had an 18-month history of right knee pain of 
unknown etiology, and he was placed on a permanent profile.  In 
June 2005, the Veteran reported occasional numbness and tingling 
behind right knee.

In May 2006, the Veteran underwent VA examination at which time 
he was diagnosed with right knee patellofemoral syndrome.  

In October 2009, the Board remanded the case for an additional VA 
examination to determine etiology of any current right knee 
disorder.  

In December 2009, the Veteran underwent VA examination at which 
time he reported being hit by a piece of a dummy grenade in the 
anterior portion of his right knee.  The Veteran reported that at 
that time there was no swelling or effusion and that he continued 
on with his military career with daily pain.  The Veteran denied 
any other trauma to his knee.  After physical examination of the 
Veteran, the VA examiner diagnosed contusion right knee with 
arthralgia and normal examination.  The VA examiner noted that 
the Veteran had generalized pain and that he had no other 
military injuries to account for it.  In addition, the VA 
examiner noted that the Veteran's pain response was exaggerated 
as compared to physical findings and that the complaint of 
radiation of pain over lateral knee and anterior shin was not 
consistent with any knee injury or specific radicular pattern.  
The examiner opined that it was less likely as not that the 
Veteran suffers from a right knee disability related to military 
service.

At the time of the December 2009 VA examination, the veteran's 
claims file was unavailable for review.  The claims file was 
provided to the examiner who conducted the December 2009 VA 
examination, and in January 2010, the examiner provided an 
addendum which noted that the claims file had been reviewed, that 
the Veteran had had a normal knee MRI and x-rays, and that 
several evaluations by physicians had shown normal knee 
examination and range of motion.  The examiner opined that his 
December 2009 opinion stood without changes, corrections, or 
additions.  

Unfortunately, because the December 2009 VA examiner noted that 
the opinion stood without changes, corrections, or additions, the 
Board must conclude that it appears that all available evidence 
was not considered and that pertinent facts were neither 
identified nor evaluated and weighed.  The examiner's statement 
that the Veteran had no other military injuries to account for 
his right knee pain is incorrect in light of the service 
treatment records which note two occasions that the Veteran 
reported tripping and injuring his right knee and a finding of an 
overuse injury.      

Thus, the Board finds that an additional VA examination is needed 
to determine whether the Veteran currently suffers from a chronic 
knee disability related to his active service.

With respect to the issue of entitlement to an increased 
evaluation for service-connected bipolar disorder with associated 
anxiety, the Veteran underwent VA examination in December 2009 
for mental disorders.  After interview with the Veteran, the 
examiner diagnosed bipolar affective disorder with associated 
anxiety and PTSD and noted that the Veteran showed the signs and 
symptoms of PTSD including nightmares, startle response, 
hypervigilance, social avoidance, and overall anxiety.  The 
examiner also noted that the Veteran had symptoms of depression, 
coupled with problems labeled as social phobia as well as 
symptoms of impaired concentration and racing thoughts.  

The examiner provided an addendum in February 2010 after a review 
of the claims file.  The examiner noted that the Veteran was 
denied service-connection for PTSD as he apparently was not 
considered to have been in a combat situation.  The examiner 
noted that during his service in Iraq, the Veteran was in danger 
of losing his life and did know people who died, both serving as 
potential stressors.  The examiner noted that the Veteran was 
treated for emotional problems while in the army and that these 
problems would, in hindsight, appear to be both a bipolar 
affective disorder and PTSD.    

The issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for PTSD has been 
referred to the RO for appropriate action.  In September 2010, 
the RO received a VA Form 9, Appeal to the Board of Veterans' 
Appeals, from the Veteran in which he reported suffering from 
depression, cold sweats, hot sweats, trouble sleeping, panic 
attacks, trouble swallowing food, constant feeling of paranoia, 
and flashbacks.  It appears that the VA Form 9 was an attempt to 
appeal the June 2009 denial of service connection for PTSD; but 
because it was not timely (it was received more than one year 
from the date the June 2009 rating decision was mailed), it is 
construed as a request to reopen the previously-denied claim.  

The Board notes that the Veteran exhibits some symptoms of PTSD 
and bipolar affective disorder which overlap and some symptoms 
which are distinct to each disorder.  It also appears from the 
September 2010 communication, that the Veteran is exhibiting 
increased psychiatric symptoms and some physical symptoms that he 
feels are the result of his psychiatric disorders.  Since the 
disposition of the PTSD claim could have a significant impact 
upon the Veteran's claim for increased evaluation for bipolar 
affective disorder with anxiety; it is appropriate to defer 
consideration of this claim until the PTSD claim is finally 
adjudicated.  Kellar v. Brown, 6 Vet. App. 157 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his right knee 
that is not evidenced by the current 
record.  If so, the Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  These records 
should then be obtained and associated with 
the claims folder.  The Veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.

2.  The Veteran should be afforded the 
appropriate VA examination to determine the 
etiology of any current chronic right knee 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should identify 
all current right knee disorders and should 
provide an opinion as to whether it is at 
least as likely as not that any current 
chronic right knee disorder identified is 
related to the symptoms documented during 
the Veteran's active duty service.  If the 
examiner cannot diagnose a current chronic 
right knee disorder, the examiner is 
requested to address whether the diagnoses 
rendered in May 2006 of patellofemoral 
syndrome and in December 2009 of contusion 
right knee with arthralgia were diagnoses 
of acute disorders.   

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.
 
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

4.  After developing and adjudicating the 
referred PTSD claim, the increased rating 
claim for bipolar affective disorder with 
associated anxiety should be readjudicated. 
The Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



